IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-55,249-02


                           EX PARTE ERIC RAY PRICE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR07808-B IN THE 220TH DISTRICT COURT
                           FROM HAMILTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

assault and sentenced to imprisonment for fifty years.

        On June 17, 2015, an order designating issues was signed by the trial court. The habeas

record has been forwarded to this Court before resolution of the issues. We remand this application

to the 220th District Court of Hamilton County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: July 29, 2015
Do not publish